DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Foreign Priority Documents


	The Korean foreign priority document(s) 10-2019-013808, submitted under 35 

U.S.C. § 119 (a)-(d), was/were been received on November 23, 2020 and placed of 

record in the file. 

Information Disclosure Statement


The information disclosure statements filed October 27, 2020 and May 27, 2021 has/have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) is/are being considered by the examiner, and an initial copied is attached herewith.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The instant claim would be allowable over the prior art of record, because the prior art is silent to the compound represented by Chemical Formula I is represented by Chemical Formula IA: [Chemical Formula IA]   

    PNG
    media_image1.png
    163
    235
    media_image1.png
    Greyscale

The prior art, such as KOTOU et al. U.S. Pub. 2017/0275311, teaches an  electrolyte for a rechargeable lithium battery (lithium secondary battery; [0002]), the electrolyte comprising: a non-aqueous organic solvent (nonaqueous electrolytic solution of cyclic carbonates, linear esters, ethers; [0132]); a lithium salt (LiBOB; [0179]–[0180]); and an additive, wherein: the additive includes a compound represented by Chemical Formula 1: [Chemical Formula 1]  

    PNG
    media_image2.png
    155
    201
    media_image2.png
    Greyscale

 in Chemical Formula 1, R1 is a cyano group, a substituted or unsubstituted C2 to C 10 alkenyl group, or a substituted or unsubstituted C2 to C10 alkynyl group (the additive is 
    PNG
    media_image3.png
    150
    195
    media_image3.png
    Greyscale
, where R10 and R20 is a lithium atom; [0060], X= R1 is CN in the Abstract and [0019]) .  More specifically, Formula F31 on page 50 shows R10 and R20 are lithium atoms; X= R1 is CN (page 50; Formula F31):

    PNG
    media_image4.png
    138
    211
    media_image4.png
    Greyscale

However, the reference does not teach or suggest an electrolyte additive of:

    PNG
    media_image1.png
    163
    235
    media_image1.png
    Greyscale

Therefore, the instant claim is allowable over the prior art of record. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 & 5-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KOTOU et al. U.S. Pub. 2017/0275311.
With respect to claim 1, KOTOU teaches an  electrolyte for a rechargeable lithium battery (lithium secondary battery; [0002]), the electrolyte comprising: a non-aqueous organic solvent (nonaqueous electrolytic solution of cyclic carbonates, linear esters, ethers; [0132]); a lithium salt (LiBOB; [0179]–[0180]); and an additive, wherein: the additive includes a compound represented by Chemical Formula 1: [Chemical Formula 1]  

    PNG
    media_image2.png
    155
    201
    media_image2.png
    Greyscale

 in Chemical Formula 1, R1 is a cyano group, a substituted or unsubstituted C2 to C 10 alkenyl group, or a substituted or unsubstituted C2 to C10 alkynyl group (the additive is 
    PNG
    media_image3.png
    150
    195
    media_image3.png
    Greyscale
, where R10 and R20 is a lithium atom; [0060], X= R1 is CN in the Abstract and [0019]) .  More specifically, Formula F31 on page 50 shows R10 and R20 are lithium atoms; X= R1 is CN (page 50; Formula F31):

    PNG
    media_image4.png
    138
    211
    media_image4.png
    Greyscale

With respect to claim 2,  R1 is a cyano group, a substituted or unsubstituted C2 to C4 alkenyl group, or a substituted or unsubstituted C2 to C4 alkynyl group (X= R1 is CN in the Abstract and [0019]; Page 50, formula F31).  
With respect to claim 3,  R1 is a cyano group, a vinyl group, a propenyl group, an ethynyl group, or a propynyl group (X= R1 is CN in the Abstract and [0019]; Page 50, Formula F31).
With respect to claim 5, the compound represented by Chemical Formula 1 is included in an amount of about 0.1 wt% to about 10 wt%, based on a total weight of the electrolyte (additive is 0.001 to 10 mass%; [0054]).  
With respect to claim 6, the compound represented by Chemical Formula I is included in an amount of about 0.2 wt% to about 2.0 wt%, based on a total weight of the electrolyte (0.1% to 5%; [0054]).  
With respect to claim 7, a rechargeable lithium battery (secondary battery; [0005]), comprising a positive electrode [0005] including a positive active material (lithium nickel oxide; [0009]); a negative electrode including a negative active material (material capable of absorbing and releasing lithium; [0005]); and the electrolyte (Abstract).
With respect to claim 8, the positive active material includes a composite oxide of lithium and cobalt, manganese, nickel, or a combination thereof (lithium oxides including nickel, cobalt and manganese; [0190]-[0191]).  
Therefore, the instant claims are anticipated by KOTOU.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over KOTOU et al. U.S. Pub. 2017/0275311 in view of Koh et al. U.S. Pub. 2019/0058213.
KOTOU teaches a rechargeable lithium battery as described in the rejection recited hereinabove.
However, the reference does not disclose the positive active material of 
Lix1M11-y1-z1M2y1M3z1O2 (Chemical Formula 4) where z1,y1 and z1 satisfy the following relations:  0.9<x1<1.8,0<y1<1, 0<z1<1, and 0<y1+z1<1, and MI, M2 and M3 are each independently Ni, Co, Mn, Al, Sr, Mg, La, or a combination thereof (claim 9); the positive active material is represented by Chemical Formula 5: [Chemical Formula 5] Lix2Niy2Coz2Al1-y2-z2O2 in Chemical Formula 5, x2, y2, and z2 satisfy the following relations: 1<x2<1.2, 0.6<y2<1, 0<z2<0.5 (claim 10); the negative active material includes a Si-C composite including a Si active material and a carbon active material (claim 11); the negative active material further includes crystalline carbon (claim 12); 
the crystalline carbon includes graphite, and the graphite includes natural graphite, artificial graphite, or a mixture thereof (claim 13).  
Koh teaches that it is well known in the art to employ lithium secondary batteries with electrolyte additives, with positive active material of Lix1M11-y1-z1M2y1M3z1O2 (Chemical Formula 4) where z1,y1 and z1 satisfy the following relations:  0.9<x1<1.8,0<y1<1, 0<z1<1, and 0<y1+z1<1, and MI, M2 and M3 are each independently Ni, Co, Mn, Al, Sr, Mg, La, or a combination thereof (Li1.02Ni0.88Co0.08Al0.04O2; x1=1.02, y1=0.08, z1= 0.04; [0076]; claim 9); the positive active material is represented by Chemical Formula 5: [Chemical Formula 5] Lix2Niy2Coz2Al1-y2-z2O2 in Chemical Formula 5, x2, y2, and z2 satisfy the following relations: 1<x2<1.2, 0.6<y2<1, 0<z2<0.5 (Li1.02Ni0.88Co0.08Al0.04O2; x2=1.02, y2=0.88, z2= 0.08; [0076]; claim 10); the negative active material includes a Si-C composite including a Si active material and a carbon active material (Si-C composite with graphite; [0098]; claim 11); the negative active material further includes crystalline carbon (Si-C composite with graphite; [0098]; claim 12); 
the crystalline carbon includes graphite, and the graphite includes natural graphite, artificial graphite, or a mixture thereof (Si-C composite with graphite; [0098]; Examiners note: the graphite must be natural or synthetic; claim 13).  
KOTOU and Koh are analogous art from the same field of endeavor, namely, fabricating lithium rechargeable batteries with electrolyte additives.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the Lix1M11-y1-z1M2y1M3z1O2 cathodic material of Koh, in the rechargeable lithium battery of KOTOU, as the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14-15 is/are rejected under 35 U.S.C.103 as being unpatentable over KOTOU et al. U.S. Pub. 2017/0275311 in view of Koh et al. U.S. Pub. 2019/0058213 and further in view of Ho U.S. Pub. 2019/0229338.
KOTOU in view of Koh teach a lithium rechargeable battery as described in the rejection recited hereinabove.
KOTOU does not expressly disclose that the Si-C composite further includes a shell surrounding a surface of the Si-C composite, and the shell includes amorphous carbon (claim 14); the amorphous carbon includes soft carbon, hard carbon, a mesophase pitch carbonization product, calcined coke, or a mixture thereof (claim 15).
Ho teaches that it is well known in the art to employ Si-C composite further includes a shell surrounding a surface of the Si-C composite, and the shell includes amorphous carbon (Si-C, hard carbon, soft carbon; [0050]; claim 14); the amorphous carbon includes soft carbon, hard carbon, a mesophase pitch carbonization product, calcined coke, or a mixture thereof (Si-C, hard carbon, soft carbon; [0050]; claim 15).
KOTOU, Koh and Ho are analogous art from the same field of endeavor, namely, fabricating lithium rechargeable batteries.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the Si-C composite with a shell including amorphous carbon of Ho, as the cathodic material of KOTOU in view of Koh, as the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).






Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE M WILLS whose telephone number is (571)272-1309.  The Examiner can normally be reached on Monday-Friday from 8:30am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Cynthia Kelly, may be reached at 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Monique M Wills/
Examiner, Art Unit 1722

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722